Citation Nr: 0005535	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  94-06 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
residuals of the removal of a pterygium of the right eye.

2.  Entitlement to a total disability evaluation for 
compensation purposes based upon individual unemployability.


REPRESENTATION

Appellant represented by:	To Be Clarified


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant served on active duty from January 1951 to 
February 1954.  This appeal originates from a decision dated 
in April 1993 by the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 1996, 
the Board of Veterans' Appeals (Board) denied the appellant's 
claims to an increased disability evaluation for residuals of 
removal of a pterygium of the right eye and for a total 
disability evaluation for compensation purposes based upon 
individual unemployability.  The appellant appealed to the 
Court.  In October 1997, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999)(hereinafter, "the 
Court") issued an Order which vacated the March 1996 Board 
decision and remanded the case to the Board for proceedings 
consistent with the Joint Motion for Remand.  

In March 1999, the Board remanded the case for additional 
development.  Subsequently, a July 1999 rating action 
continued the prior denials.


REMAND

In a July 23, 1999, fax memorandum, the veteran, through his 
attorney, requested copies of various documents in the RO's 
possession (the May 3 and May 7, 1999, VA examination 
reports, the August 11, 1998 statement from Joe Whatley, and 
the August 14, 1998 statement from Lenk Transportation, 
Inc.).  It is unclear from the record whether the veteran has 
received these requested copies.  In order to ensure full 
compliance with due process requirements, the RO should mail 
copies of the requested documents to the veteran, and inquire 
as to whether or not the veteran has any additional evidence 
to be submitted in connection with his claims on appeal.  The 
Board also notes that additional evidence, to include medical 
records, was received at the Board in December 1999 without a 
waiver of RO consideration.  The RO is instructed to review 
that evidence on remand.

Additionally, a document dated in November 1999 from the 
veteran's representative of record, Kenneth B. Mason, 
Attorney at Law, is styled as a Motion to Withdraw as the 
veteran's representative.  In that document, Mr. Mason 
indicated that he had conferred with the veteran in October 
1999 regarding the merits of the case, and that the veteran 
would not object to his withdrawal from the case.  

Withdrawal of services by a representative is addressed in 38 
C.F.R. 20.608 (1999).  38 C.F.R. 20.608 states, in pertinent 
part:

 (b) Withdrawal of services after certification of an appeal-
-(1) Applicability. The restrictions on a representative's 
right to withdraw contained in this paragraph apply only to 
those cases in which the representative has previously agreed 
to act as representative in an appeal. In addition to express 
agreement, orally or in writing, such agreement shall be 
presumed if the representative makes an appearance in the 
case by acting on an appellant's behalf before the Board in 
any way after the appellant has designated the representative 
as such as provided in §§ 20.602 through 20.605 of this part. 
The preceding sentence notwithstanding, an appearance in an 
appeal solely to notify the Board that a designation of 
representation has not been accepted will not be presumed to 
constitute such consent.

(2) Procedures. After the agency of original jurisdiction has 
certified an appeal to the Board of Veterans' Appeals, a 
representative may not withdraw services as representative in 
the appeal unless good cause is shown on motion. Good cause 
for such purposes is the extended illness or incapacitation 
of an agent admitted to practice before the Department of 
Veterans Affairs, an attorney-at-law, or other individual 
representative; failure of the appellant to cooperate with 
proper preparation and presentation of the appeal; or other 
factors which make the continuation of representation 
impossible, impractical, or unethical. Such motions must be 
in writing and must include the name of the veteran, the name 
of the claimant or appellant if other than the veteran (e.g., 
a veteran's survivor, a guardian, or a fiduciary appointed to 
receive VA benefits on an individual's behalf), the 
applicable Department of Veterans Affairs file number, and 
the reason why withdrawal should be permitted. Such motions 
should not contain information which would violate privileged 
communications or which would otherwise be unethical to 
reveal. Such motions must be filed at the following address: 
Office of Counsel to the Chairman (01C), Board of Veterans' 
Appeals, 810 Vermont Avenue, NW., Washington, DC 20420. The 
representative must mail a copy of the motion to the 
appellant, with a return receipt requested. The receipt, 
which must bear the signature of the appellant, must then be 
filed with the Board at the same address as proof of service 
of the motion. The appellant may file a response to the 
motion with the Board at the same address not later than 30 
days following receipt of the copy of the motion. The 
appellant must mail a copy of any such response to the 
representative, with a return receipt requested. The receipt, 
which must bear the signature of the representative or an 
employee of the representative, must then be filed with the 
Board at the same address as proof of service of the 
response.

Based upon the requirements outlined in 38 C.F.R. 20.608, the 
Board concludes that the veteran's attorney of record in this 
matter remains Kenneth B. Mason.  Cf. Georgia State Bar Rule 
EC 2-32 (1997) (A decision by a lawyer to withdraw should be 
made only on the basis of compelling circumstances, and in a 
matter pending before a tribunal he must comply with the 
rules of the tribunal regarding withdrawal.) (emphasis 
added).  Although the veteran's attorney may well have good 
cause to withdraw his services in this matter, they have not 
been identified, and the Board concludes that the procedural 
safeguards and procedures, as outlined in 38 C.F.R. 20.608, 
must be followed.  Thus, if the veteran's attorney of record 
desires to withdraw his services in this matter, he should do 
so as directed in 38 C.F.R. 20.608 (1999).

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO should mail to the veteran 
copies of the documents requested in the 
veteran's July 23, 1999, fax memorandum.  
The RO should also inform the veteran 
that while this case is in remand status, 
the veteran and his representative may 
submit additional evidence and/or 
argument on the appealed issues.  Quarles 
v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

2.  The veteran should be requested to 
submit all records which may be in his 
possession pertaining to any agreement 
that Kenneth B. Mason, Attorney, withdraw 
as his representative of record.  If no 
such agreement can be documented, and the 
veteran's attorney of record desires to 
withdraw his services in this matter, Mr. 
Mason should proceed as directed in 38 
C.F.R. 20.608 (1999).

3.  Upon completion of the above, the RO 
should readjudicate the appellant's 
claims to an increased disability 
evaluation for residuals of removal of a 
pterygium of the right eye and for a 
total disability evaluation for 
compensation purposes based upon 
individual unemployability.  In so doing, 
the RO should consider all evidence 
received since the last supplemental 
statement of the case, including the 
additional medical evidence received at 
the Board in December 1999 without a 
waiver of RO consideration.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (1998); Stegall v. West, 
11 Vet. App. 268 (1998).

If the benefit remains denied, the appellant and his 
representative should be furnished a supplemental statement 
of the case and afforded a reasonable period of time in which 
to respond.  Thereafter, and in accordance with the current 
appellate procedures, the claims folder should be returned to 
the Board for completion of appellate review.  The appellant 
need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




